United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-1671
                      ___________________________

                              Corey E. Fisherman

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

  Jared McGriff, also known as Jered McGreiff; Bradley Dupre, M.D.; Kristin
                   Jacobs; Vicki Dean-Gramlich; Jack Serier

                    lllllllllllllllllllllDefendants - Appellees

                             Kristin, RN Pro M-H

                           lllllllllllllllllllllDefendant
                                   ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                               ____________

                       Submitted: December 21, 2020
                         Filed: December 28, 2020
                               [Unpublished]
                              ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
       Corey Fisherman appeals following the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record, we find no basis for reversal. See Odom v. Kaizer, 864 F.3d 920, 921 (8th
Cir. 2017) (grant of summary judgment is reviewed de novo); Carter v. Arkansas, 392
F.3d 965, 968 (8th Cir. 2004) (dismissal for failure to state a claim is reviewed de
novo). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the Report and Recommendation of the Honorable Elizabeth
Cowan Wright, United States Magistrate Judge for the District of Minnesota.

                                         -2-